Title: James Monroe to Thomas Jefferson, 23 November 1818
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington novr 23. 1818
          
          I send you a copy of the documents relating to negotiations with Spain, from a very distant day, to the end of the last Session, which will be interesting to you, tho’ not new, having had the direction of them, in the stage, which formd the outline of what has since followd.
          Our attitude with the allied powers, in regard to So Am:, is as favorable, as it well can be, mr Rush & mr Gallatin having had conferences, the former with Ld C., & the latter with the Duke of R., & the Russian minister at Paris, in which they were inform’d by those ministers, that their govts could not well move in that affr without the U States, by which, it was meant, as is inferr’d, against the U States. Had we made a bolder, or more precipitate movment, it might have produc’d a move corresponding one on their part, from very different from that, which it is expected, they will adopt & pursue. At present, our weight, is thrown into the scale of the Colonies, in a way, most likely, to produce the desird effect with the allies in favor of the colonies, without hasard of loss to ourselves.
          I heard, with great pleasure, by mr Burwell, that your health had improv’d, since I left you. that it may continue to improve, is the sincere wish, of your friend & servant
          James Monroe
        